Citation Nr: 0637976	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  99-01 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis 
with bleeding ulcers and spastic colon secondary to post- 
traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation for PTSD in excess of 30 
percent for the period from September 12, 1996 to October 12, 
2000.

3.  Entitlement to an evaluation for PTSD in excess of 70 
percent for the period since October 13, 2000.

4.  Entitlement to an effective date prior to October 13, 
2000 for the assignment of a 70 percent rating for PTSD.

5.  Entitlement to an effective date prior to October 13, 
2000 for a grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, granting service connection and assigning a 30 percent 
rating for PTSD effective September 12, 1996.

The appeal also arises from an April 1999 RO decision denying 
service connection for ulcerative colitis, with bleeding 
ulcers and spastic colon; and an April 2001 RO decision 
which, in pertinent part, granted both a 70 percent 
evaluation for PTSD, and a total rating based on individual 
unemployability due to service-connected disability.  Each of 
these awards were effective from October 13, 2000.  Finally, 
this appeal arises from a September 2001 RO decision denying 
entitlement to an effective date prior to October 13, 2000, 
for the assignment of a 70 percent evaluation for PTSD, and 
for a total rating based on individual unemployability.

The case was remanded by the Board to the RO in July 2003 so 
that additional development of the evidence could be 
conducted.  


For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The record reflects that the veteran claims to have been 
found to be entitled to disability benefits due to 
unemployability from the Social Security Administration 
(SSA).  See e.g., VA Form 21-4138, dated in February 1998, in 
which the veteran claims to have been granted SSA disability 
benefits.  Unfortunately, the basis of that award and the 
supporting medical data are absent from the file.  Hence, 
additional development is in order.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Concerning the claim of entitlement to service connection 
claim for ulcerative colitis, with bleeding ulcers and 
spastic colon secondary to his service-connected PTSD, 
pursuant to the Board's July 2003 remand the veteran was to 
be afforded a gastrointestinal examination.  The examiner was 
to opine whether it was at least as likely as not that the 
veteran's claimed disorder was caused or permanently 
aggravated by PTSD.  The examiner was to provide a "complete 
rationale" for any opinion offered.  Unfortunately, the 
March 2006 gastroenterology addendum, while finding that 
ulcerative colitis is not related to PTSD,  failed to provide 
a "complete rationale" to explain this opinion.  Further, 
the examiner failed to directly address whether the veteran's 
PTSD aggravates his ulcerative colitis.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
insure compliance.  As such, an addendum must be sought.  

In light of the foregoing, additional actions by the RO are 
necessary.  To that end, this matter is REMANDED to the RO 
for the following actions:

1.  The RO must attempt to obtain any and 
all administrative and medical records 
compiled in connection with the 
appellant's receipt of disability 
benefits from the SSA.  Attempts to 
retrieve these Federal records must 
continue until such records are obtained 
or until such time as the RO concludes in 
writing that the records do not exist or 
that further attempts to obtain them 
would be futile.  Once obtained, such 
records must be made a part of the 
appellant's claims folders.  If these 
Federal records are not available, a 
formal written unavailability memorandum 
must be added to the claims file and the 
appellant offered an opportunity to 
respond.

2.  Thereafter, the claims files must be 
returned to the VA gastroenterologist who 
prepared the March 2006 addendum. The 
physician is to provide a "complete 
rationale" for his opinion that 
ulcerative colitis is not related to the 
veteran's PTSD.  He should also opine 
whether it is at least as likely as not 
that the veteran's ulcerative colitis is 
aggravated by PTSD.  A "complete 
rationale" explaining the proffered 
opinion must be provided.  

3.  If the VA physician who supplied the 
March 2006 opinion is no longer 
available then the veteran should be 
rescheduled for another VA 
gastrointestinal examination.  The claims 
folders must be available to the 
examining physician for review.  The 
physician must address the nature and 
etiology of the veteran's residuals of 
ulcerative colitis with bleeding ulcers 
and spastic colon.  Any necessary tests 
or examinations should be conducted.  If 
ulcerative colitis, or any other 
gastrointestinal disorder is diagnosed, 
the gastroenterologist must address 
whether it is at least as likely as not 
that the disorder was caused or is 
aggravated by PTSD.  A complete rationale 
must be offered with any opinion 
provided.  

4.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
addendum/examination reports (if 
necessary) to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If either report is 
deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the RO must 
issue a supplemental statement of the 
case (SSOC), and provide the appellant 
and his representative with an 
opportunity to respond.  The RO is 
advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

